DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-5, in the reply filed on November 1, 2022 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 1, 2022.

Information Disclosure Statement
As of the mailing date of this office action, there has been no information disclosure statement entered into the file. The Applicant is reminded of their duty to disclose (see MPEP 2001).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 4 and 5 require that the camouflage pattern contains outlines and silhouettes of animal and animalistic features. Although paragraph [0022] of the instant specification describes the outlines of ducks shown in Figure 1, the instant Figure does not appear to illustrate the claimed silhouettes. Since the features of Figure 1 are not labeled with reference numerals, it is difficult to ascertain the various components of the pattern. The silhouettes of animal and animalistic features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 4 is objected to because of the following informalities:  In line 4, the first recitation of the phrase “outlines and silhouettes layer” should have the indefinite article “an” in front of it so that the limitation in line 5 reciting “the outlines and silhouettes layer” clearly refers back to the feature in line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation reciting “at least a portion of the surface of the clothing article” is indefinite because “the surface” lacks antecedent basis as there is no prior recitation of a surface of the clothing article within the claim.
Regarding claim 4, the limitation reciting “processing the indicia to obtain outlines and silhouettes layer” is indefinite because it is not clear what is meant by an “outlines and silhouettes layer” in the context of the claim. Claim 5 recites “at least one layer of outlines and silhouettes of animal and animalistic features”, however, it is not clear from the current language of claim 4 whether the “outlines and silhouettes layer” necessarily comprises outlines and silhouettes of animals and animalistic features, or if the outlines and silhouettes can be of any arbitrary shapes obtained by distorting (i.e. processing) the digital indicia.
In looking to the instant specification at paragraph [0021], the indicia of the animals and animalistic features is said to be processed to contain only the outlines and silhouettes, wherein the outlines and silhouettes can be interweaved between layers of digital patterns. Therefore, the claimed “outlines and silhouettes layer” appears to intend to require that the layer contains outlines and silhouettes of animals and animalistic features and will be interpreted as such for the purposes of applying prior art.
Regarding claims 4 and 5, the limitations reciting “outlines and silhouettes layer” (claim 4) and “layer of outlines and silhouettes” (claim 5) is indefinite because it is not clear whether these limitations require both outlines and silhouettes to be present in the camouflage pattern. 
In looking to the instant specification at paragraph [0022], the exemplary embodiment illustrated in Figure 1 is said to include outlines of animal and animalistic features in the form of cupped wings of ducks with feet down in the landing position. Figure 1 is annotated below to identify some of the duck outlines. Although the claimed outlines are illustrated in the camouflage pattern of Figure 1, the claimed silhouettes do not appear to be present in the Figure, as explained in the objection to the drawings above.

    PNG
    media_image1.png
    658
    795
    media_image1.png
    Greyscale

Paragraph [0022] further states that the invention utilizes digitally modified versions of antlers, however, the modified antlers are not specifically said to be silhouettes, and it is not clear whether antlers are illustrated in Figure 1 at all. Therefore, there does not appear to be an embodiment disclosed by the instant specification in which the camouflage pattern comprises both outlines and silhouettes. Absent further clarification and for the purposes of applying prior art, the limitations reciting “outlines and silhouettes layer” and “layer of outlines and silhouettes” are interpreted to be met by a layer having at least one of outlines and silhouettes.
Regarding claims 4 and 5, the limitation reciting “interweaving the outlines and silhouettes layer within layers of digital patterns” (claim 4) and “the at least one layer of outlines and silhouettes is interweaved between layers of digital patterns (claim 5) is indefinite because it is not clear what is meant by “interweaving” in the context of the claim.
The instant specification at paragraphs [0020]-[0021] describes the camouflage pattern as a multilayer digital print, wherein the digital indicia of outlines and silhouettes of animals and animalistic features are positioned within a layer of digital patterns, preferably being interweaved between layers of digital patterns. From this description of the method of forming the camouflage pattern, it is not clear what it means for digital indicia to be “positioned within” a layer of digital patterns and what the resultant structure of such an arrangement of digital indicia and digital patterns would be. For example, it is not clear whether this requires that the camouflage pattern has a background pattern of a digital pattern, a midground pattern with the outlines and silhouettes, and a foreground pattern of a digital pattern. Alternatively, it is not clear whether a pattern of outlines and silhouettes merely surrounded by, but not overlapping or overlapped by, a digital pattern would be sufficient to meet this limitation.
The common definition of the term interweave is “to weave together” or “to mix or blend together”, where weave means “to interlace” or “to produce by elaborately combining elements” (see https://www.merriam-webster.com/dictionary/interweave and https://www.merriam-webster.com/dictionary/weave). Absent further clarification, the aforementioned limitations are interpreted to be met by a camouflage pattern having outlines and silhouettes which are mixed in with digital pattern elements.
Regarding claim 5, the limitation reciting “at least one layer of outlines and silhouettes of animal and animalistic features” is indefinite because it is not clear exactly what is meant by “animal and animalistic features” in the context of the claim. Specifically, it is not clear if this limitation is meant to convey that the layer contains outlines and silhouettes of (1) animals and animalistic features, or (2) animal features and animalistic features. In the first case, it appears as if any outlines and silhouettes of animals would also necessarily contain outlines and silhouettes of animalistic features; for example, a silhouette of a deer with antlers would be a silhouette of an animal, and the antlers would constitute a silhouette of an animalistic feature. In the second case, it is not clear whether there is a difference between “animal features” and “animalistic features”.
In looking to the instant specification at paragraph [0020], the camouflage pattern is said to include integrated animals and animalistic features (antlers, feathers, fur) strategically embodied within each layer of the digital camouflage. Paragraph [0022] further describes an exemplary embodiment wherein the “outlines of animal and animalistic features” include ducks with cupped wings and with feet down in the landing position. Therefore, the above limitation is interpreted as referring to outlines of silhouettes of animals and animalistic features, such that, in the above example, the animals are ducks and the animalistic features are duck wings and feet.
Regarding claim 5, the claim is indefinite because it is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: A substrate on which the camouflage pattern is provided. Claim 5 is drawn to a camouflage pattern; however, the claim does not currently recite the pattern being a part of an article or product, which is necessary for the invention. Paragraph [0019] of the instant specification notes that the camouflage substrate is encoded on a substrate, wherein the substrate can be any utility article, such as clothing. The structure of a substrate or a particular article must be recited in the claim along with the camouflage pattern in order to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “ZooFleece Green Elk Camouflage Animal Buck Antlers Hunting Jacket Sweater” (https://www.etsy.com/listing/690840409/zoofleece-green-elk-camouflage-animal; Reviews from December 23, 2020; hereinafter “ZooFleece”).
Regarding claim 4, ZooFleece teaches a clothing article in the form of a fleece jacket which has a camouflage pattern repeated over at least a portion of its surface, as illustrated in the image below.

    PNG
    media_image2.png
    690
    794
    media_image2.png
    Greyscale

The limitation of claim 4 reciting “the camouflage pattern encoded using the steps of…to form a composite repeatable pattern” is a method limitation that is interpreted as requiring the structure wherein the camouflage pattern is a composite repeatable pattern comprising a layer of indicia containing outlines and silhouettes of animals and animalistic features which is inserted within other patterns. In ZooFleece, the dark silhouettes of elk correspond to the claimed outlines and silhouettes layer, which is interwoven within patterns of tree trunks and greenery. The elk silhouettes, trees, and greenery all together form a composite pattern which is repeated over the surface of the jacket.
Regarding claim 5, ZooFleece teaches a fleece jacket which has a camouflage pattern comprising dark silhouettes of elk (layer of outlines and silhouettes or animal and animalistic features) which is surrounded by (interweaved between) patterns of tree trunks and greenery, as illustrated in the image above.
Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kryptek Neptune Pattern (https://web.archive.org/web/20200512164310/ https://kryptek.com/kryptek-camo-patterns/neptune; Published May 12, 2020; Retrieved from Wayback Machine; hereinafter “Kryptek”).
Regarding claim 4, Krypek teaches a clothing article in the form of a shirt comprising a camouflage pattern “Neptune” for use as fishing camouflage. The camouflage pattern comprises a repeated pattern of geometric shapes formed over a blue and gray acid wash background pattern, as illustrated in the image below.

    PNG
    media_image3.png
    495
    674
    media_image3.png
    Greyscale

The limitation of claim 4 reciting “the camouflage pattern encoded using the steps of…to form a composite repeatable pattern” is a method limitation that is interpreted as requiring the structure wherein the camouflage pattern is a composite repeatable pattern comprising a layer of indicia containing outlines and silhouettes of animals and animalistic features which is inserted within other patterns. In Kryptek, the geometric shapes comprise solid shapes, corresponding to the claimed silhouettes, and outlines of shapes, corresponding to the claimed outlines. The solid shapes and outlines correspond to the shape of reptile scales, thus meeting the claimed structure of the outlines and silhouettes being animals and animalistic features. The solid shapes and outlines are further intertwined with the blue and gray acid wash pattern to form a composite repeatable pattern. 
Regarding claim 5, Kryptek teaches a shirt which has a camouflage pattern “Neptune” comprising a repeated pattern of geometric shapes formed over a blue and gray acid wash background pattern, as illustrated in the image above. The geometric shapes comprise solid shapes (silhouettes) and outlines of shapes (outlines) each having shapes similar to reptile scales, thus corresponding to the claimed layer of outlines and silhouettes of animals and animalistic features. The solid shapes and outlines are further surrounded by (interweaved between) portions of the blue and gray acid wash pattern (layers of digital patterns).




Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2013/0318854).
Regarding claim 5, Zhang et al. teaches a visual attractant for attracting a target insect, including a substrate (210) having a pixelated pattern (camouflage pattern) comprising green blocks (202) arranged in clusters (204) and disposed on a lighter-colored background (206) (Abstract, [0062]-[0063], Figs. 3A-3B). The pattern further comprises images of insects (212) which can take the form of photorealistic images, as illustrated in Fig. 3B below, or of silhouettes and/or outlines of the insects ([0064]-[0065]). Therefore, the insect images correspond to the claimed layer of outlines and silhouettes of animal and animalistic features, which are interweaved between clusters of green and yellow digital patterns.

    PNG
    media_image4.png
    497
    498
    media_image4.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tardif (US D538,050).
Regarding claim 5, Tardif teaches an ornamental design (camouflage pattern) for a substrate with a camouflage pattern, as illustrated below. The design comprises a layer of outlines and silhouettes of animal and animalistic features, as indicated by the duck and deer silhouettes circled in the image below. The duck and deer are partially overlapped by and/or partially overlap abstract gray and black shapes. Therefore, the layer of indicia containing the duck and deer silhouettes is interweaved between the layers of digital patterns containing gray and black shapes.

    PNG
    media_image5.png
    533
    531
    media_image5.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahashi (US D430,402).
Regarding claim 5, Iwahashi teaches an ornamental design (camouflage pattern) for a texture, as illustrated below. The design comprises a plurality of bears and bear heads with varying degrees of fill, such that the unfilled light shapes correspond to outlines and the mostly filled dark shapes correspond to silhouettes. Therefore, the bears and bear heads annotated in the image below correspond to the claimed layer of outlines and silhouettes of animal and animalistic features, which are interweaved between layers of other bears and bear heads (layers of digital patterns) by overlapping and/or being surrounded by the other shapes.

    PNG
    media_image6.png
    813
    1013
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bernegger et al. (US 8,420,206) in view of Zhang et al. (US 2013/0318854).
Regarding claim 4, Bernegger et al. teaches a camouflage system (10) including an article (12), such as a wader (32; clothing article), and a camouflage pattern (14) applied as a pattern of repeating composite images on an outer surface of the article (col 6, Ln 13-20; col 7, Ln 58-col 8, Ln 5; Fig. 5).
The limitation of claim 4 reciting “the camouflage pattern encoded using the steps of…to form a composite repeatable pattern” is a method limitation that is interpreted as requiring the structure wherein the camouflage pattern is a composite repeatable pattern comprising a layer of indicia containing outlines and silhouettes of animals and animalistic features which is inserted within other patterns. Bernegger et al. teaches that the camouflage pattern (14) includes an image of an underwater environment, wherein the image comprises a background and a foreground of natural underwater environmental elements and further comprises a midground having one or more fish (col 5, Ln 4-7). Bernegger et al. teaches that the one or more fish overlay the background and are partially concealed by the background, wherein the fish are partially overlapped by and partially overlap or touch the environmental elements in the image (col 5, Ln 8-25, Ln 56-64; Figs. 1-4). Therefore, the midground comprising one or more fish corresponds to the claimed animals and animalistic features which are interwoven within the digital patterns of the foreground and background.
Although Bernegger et al. teaches that the composite image preferably depicts a scene representing in underwater environment or habitat of a fish species in realistic detail, wherein the fish are illustrated as being photorealistic (col 4, Ln 33-39; Figs. 1-4), the reference does not expressly teach that the digital indicia of animals and animalistic features are processed into outlines and silhouettes.
However, in the analogous art of camouflage patterns, Zhang et al. teaches a pattern printed on a substrate, wherein the pattern comprises insect images and the substrate is colored to blend in with a particular environment using camouflage, disruptive patterning and/or foliage patterning ([0061], [0085], Figs. 3A-4B). Zhang et al. teaches that the insect images may be printed on the substrate to create an illusion of an insect in a natural environment, and that the insect images can be high resolution photorealistic images, caricature images, silhouette images, and/or fragmentary images such as outlines ([0064]-[0065], [0086]). Zhang et al. specifically teaches that any of the above types of images can be effective for creating the desired illusory effect [0085].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camouflage pattern of Bernegger et al. by substituting the photorealistic images of fish for outlines and silhouettes of fish, as suggested by Zhang et al., in order to adjust the aesthetic qualities of the pattern according to a user’s design preference while still enabling the illusory effects of the fish images to provide camouflage in an underwater environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellis (US 2016/0227854) teaches methods for producing garment designs that create an optical illusion of an anatomical feature, wherein patterns for the garment design may include an image of an object from nature (e.g. an animal or a plant) or some combination of features that is present on the object from nature (Abstract, [0047]-[0050], Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785